UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 SAI,

                Plaintiff,

         v.
                                                          Civil Action No. 14-403 (RDM)
 TRANSPORTATION SECURITY
 ADMINISTRATION,

                 Defendant.


                   AMENDED MEMORANDUM OPINION AND ORDER

        Plaintiff brings this Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, action

seeking a wide assortment of records from the Transportation Security Administration (“TSA”).

The matter is now before the Court on the TSA’s second motion for summary judgment. Dkt.

174. On September 25, 2018, the Court issued a memorandum opinion and order granting in

part and denying in part the TSA’s first motion for summary judgment. Sai v. TSA, 315 F. Supp.
3d 218 (D.D.C. 2018) (“Sai I”). In doing so, the Court identified ten areas as to which the TSA

had failed to carry its burden on summary judgment. Id. at 265–66. The TSA has now renewed

its motion for summary judgment. Plaintiff opposes that motion and cross-moves for partial

summary judgment. Dkt. 185-1. For the reasons explained below, the Court will GRANT in

part and DENY in part the TSA’s renewed motion for summary judgment, Dkt. 174, and will

DENY Plaintiff’s cross-motion for partial summary judgment, Dkt. 185.

                                      I. BACKGROUND

        The Court will briefly outline the background of this dispute, which is discussed in depth

in the Court’s prior opinion. Sai I, 315 F. Supp. 3d at 229–32. Sai, “who suffers from a
neurological disorder,” alleges that TSA employees at several airports mistreated them based on

their medical condition and the accommodations that condition requires.1 Sai I, 315 F. Supp. 3d

at 228. Following these incidents, Sai submitted several records requests to the TSA pursuant to

the FOIA and the Privacy Act (“PA”), 5 U.S.C. § 552a. Sai alleges that the TSA failed

adequately to respond to six FOIA requests. Sai I, 315 F. Supp. 3d at 228. As the Court

explained in its previous summary judgment opinion:

       The first of these requests sought surveillance video and reports relating to an
       incident that occurred at Boston’s Logan International Airport (“BOS”), as well
       as any other complaints against the TSA employees involved in the incident and
       any similar complaints against the TSA, airport police, or airport agents.
       Plaintiff subsequently expanded this request also to seek records relating to
       incidents at New York LaGuardia Airport (“LGA”) and Chicago O’Hare
       International Airport (“ORD”).             The second request sought “any
       contract/agreement with other agencies regarding surveillance, or maintenance
       of surveillance footage, at Logan Airport.” The third request followed an
       incident at San Francisco International Airport (“SFO”) and sought records like
       those Plaintiff sought relating to the BOS incident. The fourth—and by far the
       most expansive request—sought all policies and procedures that the TSA has
       ever issued that are not readily available in the TSA’s “electronic reading room.”
       Finally, the fifth and sixth requests sought any additional records regarding the
       BOS and SFO incidents created after Plaintiff’s original requests.
Id. (internal citations omitted) (emphasis added). After Sai filed the present action, the TSA

“responded to each of the six pending FOIA requests and eventually released almost 4,000 pages

of records (some with redactions) and three closed circuit television videos.” Id. The TSA filed

its first motion for summary judgment on June 9, 2016, Dkt. 99, and Sai filed their opposition on

February 1, 2017, Dkt. 111. The Court issued a memorandum opinion and order granting in part

and denying in part the TSA’s motion for summary judgment on May 24, 2018, Dkt 162, and




1
  Sai is Plaintiff’s full legal name. Sai I, 315 F. Supp. 3d at 229. At Sai’s request, the Court will
use gender-neutral pronouns to refer to them. Id. at 229 n.1; see They, Merriam-Webster,
https://www.merriam-webster.com/dictionary/they (last accessed May 29, 2020).

                                                 2
issued an amended memorandum opinion and order on September 25, 2018. Dkt. 172; see also

Sai I, 315 F. Supp. 3d at 229 n.1.

         In denying in part the TSA’s motion for summary judgment, the Court identified ten

issues “require[ing] further development.” Id. at 265. Those ten issues are as follows:

         (1) Did the TSA . . . comply with E-FOIA notwithstanding its failure to release
         the electronic records sought in Sai’s BOS and SFO Re-Requests in their
         original format and its failure to release records responsive to the Policies
         Request in “discretized,” “fully digital,” non-“rasterized” text PDFs; (2) Did the
         TSA release any spreadsheets in response to Sai’s policies request; (3) Does the
         TSA possess legible copies of [several identified pages]; (4) [Should the TSA
         have] search[ed] its FOIA Branch, Office of Legislative Affairs, Office of Chief
         Counsel, and Office of the Executive Secretariat for records responsive to Sai’s
         BOS and SFO Requests and Re-Requests; (5) Did the TSA’s searches for
         records responsive to the BOS and SFO Requests and Re-Requests cover the
         relevant timeframe, that is, from the date of the relevant incident to the date the
         relevant search commenced; (6) Did the TSA conduct a search reasonably
         calculated to locate responsive records with respect to the databases searched in
         response to the BOS and SFO Re-Requests and with respect to the search terms
         used to search [certain offices] in response to the BOS and SFO Requests and
         Re-Requests; (7) Did the TSA redact information pursuant to Exemption 3 that
         was previously released to the ACLU prior to responding to Sai’s Policies
         Request; (8) Did the TSA properly redact factual information responsive to Sai’s
         SFO Request pursuant to Exemption 5; (9) Does the redacted contact
         information for TSA contract employees, a DHS Office of Chief Counsel
         employee, and a TSA Disability Branch employee implicate a “substantial
         privacy interest” under Exemption 6; and (10) Does the redacted contact
         information of TSA employees contained in policy documents implicate a
         “substantial privacy interest” under Exemption 6.
Id. at 265–66.

         After issuing this decision, the Court set a schedule for the TSA’s second motion for

summary judgment. Minute Entry (June 1, 2018). The Court also granted Sai’s motion to

proceed in forma pauperis and for the appointment of counsel, Minute Order (Oct. 24, 2018), and

appointed counsel appeared on April 25, 2019, Dkt. 181.2 On January 24, 2020, the parties



2
    The Court thanks appointed counsel for their able assistance to Sai and the Court in this matter.

                                                   3
completed briefing on the TSA’s motion, Dkt. 174; Dkt. 188, and Sai’s partial cross-motion for

summary judgment, Dkt. 185; Dkt. 193. On May 5, 2020, the Court entered a minute order

setting forth several questions—primarily pertaining to the scope of the E-FOIA, the universe of

records responsive to Plaintiff’s FOIA requests, and the extent to which Defendant had redacted

responsive record prior to their release—for the parties to address at oral argument. Minute

Order (May 5, 2020). The Court heard oral argument by teleconference on May 8, 2020.

Minute Entry (May 8, 2020).

       For the reasons discussed below, the Court will GRANT in part and will DENY in part

the TSA’s renewed motion for summary judgment and will GRANT in part and will DENY in

part Sai’s cross-motion for partial summary judgment.

                                    II. LEGAL STANDARD

       Courts generally resolve FOIA cases on motions for summary judgment. Sai I, 315 F.

Supp. 3d at 233. “To prevail on summary judgment[,] . . . the defending ‘agency must show

beyond material doubt . . . that it has conducted a search reasonably calculated to uncover all

relevant documents.’” Morley v. CIA, 508 F.3d 1108, 1114 (D.C. Cir. 2007) (quoting Weisberg

v. DOJ, 705 F.2d 1344, 1351 (D.C. Cir. 1983)). To carry this burden, the agency must offer

“relatively detailed and non-conclusory” affidavits or declarations establishing that its searches

were adequate. Safecard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991); see also

Judicial Watch, Inc. v. U.S. Secret Serv., 726 F.3d 208, 215 (D.C. Cir. 2013). “Agency affidavits

[and declarations] enjoy a presumption of good faith,” but Courts deny summary judgment if

they are called into question by contradictory evidence in the record or by evidence of bad faith.

Ground Saucer Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981).




                                                 4
       If an agency withholds responsive records, it may satisfy it burden of demonstrating that

the records are exempt from disclosure by providing a Vaughn index identifying what

information was withheld, under which exemptions, and why the information is exempt. See

Vaughn v. Rosen, 484 F.2d 820, 827–28 (D.C. Cir. 1973). The agency “is entitled to summary

judgment if no material facts are in dispute and if it demonstrates ‘that each document that falls

within the class requested either has been produced . . . or is wholly exempt from the [FOIA’s]

inspection requirements.’” Students Against Genocide v. Dep’t of State, 257 F.3d 828, 833 (D.C.

Cir. 2001) (quoting Goland v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978)). Similarly, the Court

will grant a FOIA plaintiff’s cross-motion for summary judgment if the motion demonstrates

there is no material dispute of fact and that the plaintiff is entitled to judgment as a matter of law.

See Fed. R. Civ. P. 56.

                                          III. ANALYSIS

       Each of the issues discussed below was left unresolved in Sai I and was not resolved by

the release of additional records between the issuance of Sai I and the initiation of this second

round of summary judgment briefing.

A.     Compliance with E-FOIA

       As explained in Sai I, “[i]n 1996, Congress enacted the Electronic Freedom of

Information Act Amendments to FOIA—or ‘E-FOIA’ for short—to ‘improve public access to

agency records and information’ and to ‘maximize the usefulness of agency records and

information collected, maintained, used, retained, and disseminated by the Federal

government.’” Sai I, 315 F. Supp. 3d at 235 (quoting Pub. L. No. 104-231, § 2, 100 Stat. 3048

(1996)). To do so, “Congress amended the definition of ‘record’ to include electronic records,”

Sample v. Bureau of Prisons, 466 F.3d 1086, 1088 (D.C. Cir. 2006), and required agencies to



                                                   5
“provide the [requested] record[s] in any form or format requested by the [FOIA requester] if the

record is readily reproducible by the agency in that form or format,” 5 U.S.C. § 552(a)(3)(B).

The law also requires agencies to “make reasonable efforts to maintain [their] records in forms or

formats that are reproducible for purposes of” the E-FOIA. Id.

       “[W]hether a document is ‘readily reproducible’ in a specified format is a fact-based

determination.” Scudder v. CIA, 25 F. Supp. 3d 19, 31 (D.D.C. 2014). In assessing agency

compliance with the E-FOIA, courts must “accord substantial weight to an affidavit of an agency

concerning the agency’s determination as to . . . reproducibility.” 5 U.S.C. § 552(a)(4)(B). This

deference, however, “does not amount to a blanket exemption from judicial review of the

agency’s justification for declining to comply with a specific format request or failing to

maintain records in readily reproducible formats.” Scudder, 25 F. Supp. 3d at 39. The E-FOIA

“recognize[s] that the burden on an agency to comply with a request to produce documents in a

particular electronic format is a factor to consider in determining whether records are ‘readily

reproducible.’” Public.Resource.org v. IRS, 78 F. Supp. 3d 1262, 1265 (N.D. Cal. 2015). The

agency, however, bears the burden of “demonstrate[ing] that compliance with a request would

impose[] a significant burden or interference with the agency’s operation.” Id. at 1266; see also

Scudder, 25 F. Supp. 3d at 32 (indicating the same). Unsurprisingly, “when an agency already

creates or converts documents in a certain format[,] . . . requiring that it provide documents in

that format to others does not impose an unnecessarily harsh burden, absent specific, compelling

evidence as to significant interference or burden.” TPS, Inc. v. Dep’t of Defense, 330 F.3d 1191,

1195 (9th Cir. 2003); see also Scudder, 25 F. Supp. 3d at 32–33 (discussing TPS approvingly).

But, at the same, the mere “technical feasibil[ity]” of producing the records in the requested

format does not mean that they are necessarily “readily reproducible” under the E-FOIA. See



                                                 6
Scudder, 25 F. Supp. 3d at 33–34. The word “readily” signifies “that an agency is relieved of its

obligation to fulfill a format request that is onerous,” but courts assess what is “onerous” keeping

in mind the E-FOIA’s requirement that agencies “take affirmative steps toward maintaining

records in ‘reproducible’ formats such that they are ‘readily reproducible’ when sought out by

FOIA requesters.” Id. at 34.

       Three of the six FOIA requests at issue in this case potentially implicate the E-FOIA.

The Policies Request sought records in an “electronic, machine-processable, accessible, open,

and well-structured format to the maximum extent possible,” including “individual PDFs per

distinct document,” “fully digital text PDFs rather than scans or rasterizations,” “digital redaction

rather than black marker,” “lists and structured data as machine-processible spreadsheets,” and

“scans rather than paper copies.” Dkt. 99-3 at 129 (McCoy Decl. Ex. S). The BOS Re-Request

and SFO Re-Request sought records “in their original electronic format or as a scan of any

documents that are originally paper.”3 Dkt. 28-3 at 11–12.

       The Policies Request, accordingly, raises three questions. First, was the agency required

to produce data as “machine-processible spreadsheets”? Second, was it required to release

“distinct” PDFs for each document, as opposed to conglomerated PDFs containing multiple

records? Third, was it required to release those PDFs in a “digital text” format, as opposed to a

“scan[ned] or rasteriz[ed]” format? The BOS and SFO Re-Requests, in turn, appear to raise only

a single question: whether the agency was required to release electronic records in their “native

formats.”




3
  Sai subsequently clarified that these latter requests did not seek records that the TSA had
already released in response to Sai’s original BOS Request and SFO Request. Dkt. 99-3 at 180.

                                                 7
       1.      Native Format

       At oral argument, the parties agreed that the question of Sai’s entitlement to electronic

records in their “native formats” was not ripe for decision. May 8, 2020 Hrg. Tr. (Rough at 16–

18). The Court concurs. “Ripeness, while often spoken as a justiciability doctrine distinct from

standing, in fact shares the constitutional requirement of standing that an injury in fact be

certainly impending.” Nat’l Treasury Emps. Union v. United States, 101 F.3d 1423, 1427–28

(D.C. Cir. 1996). Here, unless Sai can show that the TSA is required to release certain records

responsive to the BOS and SFO Re-Requests, the Court should not—and may not—reach the

question whether those records, if any, must be released in their native formats. As the record

now stands, the Court cannot discern whether the TSA located any non-duplicative, non-exempt

records responsive to Sai’s Re-Requests. See Dkt. 99-3 at 44–47 (McCoy Decl. ¶¶ 129–40); see

also supra n.3 (noting that the Re-Requests do not seek re-release of records previously

released). As a result, at least on the present record, there is no basis to conclude that an “injury

in fact” has occurred or is “certainly impending” in the form of Defendant’s failure to release in

native format records that might not exist or otherwise be subject to disclosure. Nat’l Treasury

Emps. Union, 101 F.3d at 1427–28.

       2.      Data Produced as Machine-Processible Spreadsheets

       The parties also agreed at oral argument that the TSA had released the only spreadsheet

at issue in this case in an acceptable format and that no dispute remains for the Court to

adjudicate concerning spreadsheets. May 8, 2020 Hrg. Tr. (Rough at 28).

       3.      Distinct PDFs

       With respect to Sai’s request that the TSA release records responsive to the Policies

Request as distinct PDFs for each record, the Court held in Sai I that the TSA (1) had “fail[ed] to



                                                  8
explain whether or why [the FOIAXpress] software would have prevented the agency from

generating separate PDF files for each discrete record,” and (2) had “fail[ed] to argue that, as a

matter of law, ‘discretization’ does not constitute a ‘form or format’ for purposes of 5 U.S.C.

§ 552(a)(3)(B).” Sai, 315 F. Supp. 3d at 236 (emphasis added). “Discretization” is a term from

mathematics that Sai uses in this case to mean “distinct files for distinct documents.” Dkt. 184 at

13; see also Discretization, Merriam-Webster, https://www.merriam-

webster.com/dictionary/discretization (last accessed May 29, 2020) (“the action of making

discrete and specially mathematically discrete”). In the present context, discretization would

require ten distinct PDF files for ten distinct documents, for example, as opposed to a single PDF

file containing all ten documents merged.

       The TSA’s renewed motion for summary judgment now argues that it “was under no

legal obligation to arrange” and release responsive records in separate PDF files for each distinct

record because FOIA imposes no duty on an agency to organize documents in a requested

fashion. Dkt. 174-1 at 8–9. Sai responds that their request for the discretization of records does

not pertain simply to their organization; rather, in Sai’s view, discretization “is frequently part

and parcel of an electronic ‘form or format’” because “the creation and storage of distinct

electronic files is an inherent feature of a wide variety of electronic formats.”4 Dkt. 184 at 13;

Dkt. 185-1 at 5.



4
  Sai’s argument, at least at times, blurs the question of a requester’s right to receive documents
in their native formats with the right to receive them as discrete, rather than combined,
documents. The phrase “native format” refers to “[t]he file format that an application normally
reads and writes.” Native Format, YourDictionary, https://www.yourdictionary.com/native-
format#computer, (last accessed May 29, 2020); see also Native File,
https://techterms.com/definition/nativefile (last accessed May 29, 2020). In the context of the
Policies Request, Sai did not request documents in their native formats but, rather, requested that
they be released electronically as discrete documents. See Dkt. 184 (“Plaintiff agrees that they


                                                  9
       The question presented here is whether the statutory requirement that an agency “provide

the [requested] record[s] in any form or format requested,” 5 U.S.C. § 552(a)(3)(B), demands the

agency, upon request, provide the requester with a separate file for each distinct record. See

BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183 (2004) (courts “begin[]” the project of

statutory interpretation “with the statutory text”). The statute does not define the phrase “form or

format,” so the Court must consider the ordinary meanings of these words. See BP America

Prod. Co. v. Burton, 549 U.S. 84, 91 (2006). The primary definitions of “form” are (1) “image”

or “representation” and (2) “the shape and structure of something as distinguished from the

material of which it is composed.” Form, Webster’s Third New International Dictionary (1993).

“Format,” in turn, generally means (1) “the general makeup or style of a publication” or (2) the

“general plan of physical organization or arrangement,” Format, Webster’s Third New

International Dictionary (1993), although the term has a distinct meaning in the world of

computing, see Format, Concise Oxford English Dictionary (Oxford University Press, 12th ed.

2011) (definition as to “computing”) (“a defined structure for the processing, storage, or display

of data”).

       Other textual clues provide some additional guidance regarding the meaning of “form or

format” and whether that phrase requires discretization. Most notably, at the same time that

Congress added § 552(a)(3)(B), it added § 552(a)(3)(C), which provides: “[i]n responding under

this paragraph to a request for records, an agency shall make reasonable efforts to search for the

records in electronic form or format.” Electronic Freedom of Information Act Amendments,



have left the precise choice of electronic format for the policies request partially up to the
agency”). For purposes of this analysis, the Court is therefore unconcerned with a situation in
which, for example, the requester sought a record originally created as a “.doc” file in Word but
that the agency converted to a “.pdf” file for purposes of its release.

                                                10
Pub. L. No. 104–231, § 5, 110 Stat. 3048 (1996), codified at 5 U.S.C. § 552(a)(3)(C) (emphasis

added). Congress also amended the definition of “record” to include “any information that

would be an agency record subject to the requirements of this section when maintained by an

agency in any format, including an electronic format.” Pub. L. No. 104–231, § 3, codified at 5

U.S.C. § 552(f)(2)(A) (emphasis added). Thus, in at least these provisions, Congress

distinguished between records in “electronic form or format” and records in the standard paper or

hardcopy “form or format.” The distinction between electronic and hardcopy records might

not—and, in fact, does not—capture the universe of alternative forms or formats Congress

envisioned, but it does reflect the way in which Congress used the phrase “form or format.”

Congress was, at least in part, concerned with the media used.

       The historical backdrop against which the E-FOIA was enacted further informs the

meaning of “form or format.” As the Court explained in Sai I, Congress required agencies to

release records “in any form or format requested . . . if the record is readily reproducible by the

agency that form or format” to overrule this Court’s decision in Dismukes v. Department of the

Interior, 603 F. Supp. 760 (D.D.C. 1984). Sai I, 315 F. Supp. 3d at 238; see also Electronic

Freedom of Information Amendments of 1996, H.R. Rep. 104–795, 21 (Sept. 17, 1996).

Dismukes held that a FOIA requester was not entitled to elect to receive records as computer

tapes rather than microfiche, although the agency maintained the records in both formats. 603 F.

Supp. at 763. Like the statutory text, this history suggests that Congress used the phrase “form

or format” to refer, at least in part, to the media at issue. See 142 Cong. Rec. H10450 (Sept. 17,

1996) (statement of Rep. Tate) (citing “volumes of paper,” “CD-ROM’s [sic],” and “computer

disks” as examples of “forms or formats”).




                                                 11
       That said, the Court does not doubt that the plain meaning of “form or format” reaches

beyond the choice of media. Indeed, had Congress intended to reach only the requested media—

e.g., paper, CD-ROM, microfiche, computer tape, or thumb drive—it might has simply referred

to the “form” in which the records were maintained or released. To be sure, the Committee

Report on the E-FOIA often uses the terms “form” and “format” interchangeably, at times

referring to an “electronic format,” H.R. Rep. at 19–20 (citing “[c]omputer tapes, computer

disks, CD-ROMS” and “microfiche and microforms” as examples of “formats”); id. at 22, and at

other times speaking of an “electronic form,” id. at 20 (discussing an “electronic form, e.g., a

CD-ROM or disc”). But, where possible and consistent with other textual clues, courts endeavor

“to give meaning to every word” of a statute and to avoid redundancy. United States v. Philip

Morris USA, Inc., 396 F.3d 1190, 1198 (D.C. Cir. 2005). The Court can do so here by

construing “form” to refer to the media—e.g., paper or thumb drive—and construing “format” to

refer to the electronic “structure for the processing, storage, or display” of data, Format, Concise

Oxford English Dictionary (Oxford University Press, 12th ed. 2011)—e.g., PDF or JPEG.

Reading the E-FOIA in this manner makes sense of the text and history of the provision.

       This interpretation of the E-FOIA is also consistent with the tenet that nothing in FOIA

requires the responding agency to “arrange responsive records in [a] particular order.” Dent v.

Exec. Office for U.S. Attorneys, 926 F. Supp. 2d 257, 267 (D.D.C. 2013); see also Prison Legal

News v. Lappin, 780 F. Supp. 2d 29, 45–46 (D.D.C. 2011) (“[T]he FOIA does not require

agencies to ‘organize documents to facilitate FOIA responses.’” (quoting Goulding v. IRS, No.

97-5628, 1998 WL 325202, at *5 (N.D. Ill. June 8, 1998))); Shapiro v. U.S. Dep’t of Justice, 37
F. Supp. 3d 7, 20 (D.D.C. 2014). Imposing such a duty for electronic records would

dramatically expand the demands that the FOIA imposes on federal agencies with no indication



                                                 12
that Congress intended to make such a fundamental change to the law or that it intended to

impose an organization requirement with respect to the release of electronic records that does not

exist for paper records. Congress intended to increase access to electronic records in all types of

media (e.g., tapes, microfiche, thumb drives) and in all types of formats (e.g., PDF, JPEG). Sai’s

request, however, takes the E-FOIA a step further, with no textual or other evidence that

Congress intended that result.

       Sai’s principal argument is that discretization of files is an “inherent feature” of many

electronic formats, and therefore the E-FOIA obligates agencies to honor requests that the

original discrete separations of files be maintained when those records are produced. Dkt. 184 at

13; Dkt. 185-1 at 5. But, as the TSA argues, Dkt. 189 at 10, the discretization of a record is no

more unique or inherent to an electronic record than it is to a paper document. Paper documents

also have beginnings and ends. Three pages of notes from an interview conducted with one

witness, for example, may constitute a record that is “distinct” from four pages of notes from an

interview of a different witness conducted on the following day. But, as Sai’s counsel implicitly

acknowledged at oral argument, May 8, 2020 Hrg. Tr. (Rough at 40–42), a FOIA requester is not

entitled under the “form or format” provision of the E-FOIA to request that the responding

agency staple together the three pages of notes from the first interview and then, separately,

staple together the four pages of notes from the second interview. The Court fails to see any

meaningful distinction between this hypothetical request for staples and Plaintiff’s request for

discrete PDFs. Both requests go to the organization of the records sought, which, as the Court

has explained, is not covered by the FOIA.

       The Court, accordingly, is unconvinced that Sai’s Policies Request for distinct or

discretized PDF files, as opposed to a single file containing multiple documents, constitutes a



                                                13
request for records in a “form or format” different from that the TSA supplied. Putting aside the

separate question (which the Court does not reach today) whether the TSA was required to

release the records in “fully digital text PDFs rather than scans or rasterizations,” Sai received

the records in the “form” they requested—electronic—and in the “format” they requested—PDF.

Because the E-FOIA did not require the TSA to honor Sai’s request for discrete PDFs, the Court

will grant the TSA’s motion for summary judgment with respect to discretization and will deny

Sai’s cross motion with respect to that issue.

       4.      Non-Rasterized Form or Format

       With regard to the Policies Request, the Court previously concluded that the TSA had not

carried its summary judgment burden for a different reason: the TSA had failed to demonstrate

that the requested documents were not “readily reproducible” as the requested “fully digital text

PDFs rather than scans or rasterizations.” Sai, 315 F. Supp. 3d at 236–240. The TSA’s renewed

motion for summary judgment argues that it was not required to comply with that request

because of the administrative burden that it would impose. Dkt. 174-1 at 10–13.

       In Sai I, the Court analyzed this request in conjunction with Sai’s request for other

records in their native formats and concluded that the TSA had failed to carry its burden of

showing that the responsive records were not “‘readily producible’ by the TSA at the relevant

time in the format that Sai requested: Word, Excel, electronic PDF, or the like.” Sai, 315 F.

Supp. 3d at 237 (quoting 5 U.S.C. § 552(a)(3)(B)). In the prior round of briefing, the TSA

merely posited “that releasing records . . . in their original format [or as non-rasterized PDFs]

would be unduly burdensome” because of the TSA’s use of the FOIAXpress system for

processing and redacting responsive records. Sai I, 315 F. Supp. 3d at 239. The Court

recognized that the TSA might be able to carry its burden of showing that releasing “records in



                                                 14
their original format [or as non-rasterized PDFs] posed a burden on the agency of sufficient

magnitude to justify its rejection of this request” by, for example, demonstrating “that it could

not have, at the time, ‘readily’ ensured that redactions were not countermanded.” Id. at 240. But

the Court expressed doubt that an incompatibility “with the agency’s then-existing FOIA

processing software” constituted sufficient grounds—without more—for the TSA to decline to

comply with its E-FOIA obligations. Id.

       The TSA’s renewed motion for summary judgment offers little more than its first.5 The

new Miller declaration asserts the TSA must use FOIAXpress because it is the only method of

redacting records of which the agency is “aware” that allows it to ensure that the redactions

cannot be countermanded. Dkt. 174-3 at 7 (Miller Decl. ¶ 20); see also Dkt. 188 at 15. The

FOIAXpress process involves taking records out of their native formats and converting them into

Tagged Image Format (“TIF”) files for redaction, then converting them into rasterized PDFs for

release to requesters. Dkt. 174-3 at 7 (Miller Decl. ¶ 18). The Miller declaration rejects the

possibility of redacting within digital PDF formats because the TSA is unaware of a secure

method of doing so. The Miller declaration further states that, if the TSA did not use

FOIAXpress, which it normally employs “as a tracking mechanism for all steps of the FOIA

process,” it would have had to process and release the records responsive to Sai’s request from

the 18 offices tasked by “manually track[ing]” “parallel compendiums” of “nearly 5,000 pages of

records,” throughout the redaction process, resulting in a “significant administrative burden on

the agency.” Dkt. 174-3 at 10–11 (Miller Decl. ¶¶ 26–31).



5
  The TSA’s briefs and the Miller Declaration largely lump together their treatment of the
feasibility of responding to Sai’s BOS and SFO Re-Requests for documents in their native
formats and Sai’s Policies Requests for documents as fully digital (or non-rasterized) text PDFs.
See Dkt. 174-3 at 4–12 (Miller Decl. ¶¶ 12–32).

                                                 15
       Sai responds that the TSA’s arguments based on the Miller declaration are “too vague

and speculative to constitute ‘specific, compelling evidence as to significant interference or

burden.’” Dkt. 184 at 18 (quoting Scudder, 25 F. Supp. 3d at 32). They point out that “nowhere

does the agency indicate or suggest that it has investigated or attempted to develop alternative

systems or solutions to accommodate either Sai’s request formats or any other possible format

besides the one it prefers.” Id. at 19. Finally, Sai argues that creating irreversible redactions

within fully digital, non-rasterized PDFs, rather than through FOIAXpress, is possible and does

not require the creation of new documents any more than the FOIAXpress process itself does.
Id. at 20–21.

       In Public.Resource.org v. U.S. IRS, 78 F. Supp. 3d 1262 (N.D. Cal. 2015), the Northern

District of California confronted a similar situation. The plaintiff in that case requested that the

IRS release nine Form 990 documents in the Modernized E-file (“MeF”) format in which they

were created and maintained. Id. at 1263. The IRS’s normal process for responding to FOIA

requests was to convert MeFs into PDFs, redact confidential information in that format, and then

release the responsive documents as PDFs. Id. The IRS asserted that the E-FOIA did not require

it to release the requested documents as MeFs because doing so would require the agency to

spend $6,200 on “develop[ing] a new [redaction] protocol, train[ing] its employees, and

develop[ing] the technical capacity to produce the requested Form 990s with exempt information

redacted.” Id. at 1264. In moving for summary judgment, the IRS offered declarations

estimating (1) the $6,200 cost to the agency, (2) “the time required to redact exempt

information,” and (3) “the level of staff needed to comply with [the] request.” Id. at 1266. The

district court concluded that that $6,200 financial burden did not excuse the IRS from its

obligation to produce the “small set of documents” as MeFs. Id. at 1264. In doing so, it noted



                                                 16
that if a request requiring an agency to “develop new protocols and train staff to respond” were

enough to excuse the agency’s E-FOIA compliance, “any time there was a request for production

in a format that the agency has not accommodated before, the agency could argue undue

burden.” Id.

       Here, although the TSA asserts that it would impose “significant administrative burden

on the agency” to process and redact responsive documents outside of its usual FOIAXpress

process, Dkt. 174-3 at 10–11 (Miller Decl. ¶¶ 26–31), the Miller declaration offers little detail

concerning this burden. It neither estimates the time or additional staffing required to take on

this task nor estimates the financial burden that the project would impose. See

Public.Resource.org, 78 F. Supp. 3d at 1266. Moreover, Sai correctly observes that, although

the Miller declaration asserts that the TSA is unaware of a method of producing secure

redactions within a non-rasterized PDF, it does not represent that it made any effort to explore

whether such a method exists or to quantify the increased risk of potential countermanding of

redactions realized outside of FOIAXpress. True, the Miller declaration cites two instances in

which agencies inadvertently disclosed SSI due to faulty processes. See 174-3 at 6, 8 (Miller

Decl. ¶¶ 17, 22). But the mere fact that mistakes have been made does not mean that the use of

FOIAXpress is the only reliable way of ensuring that they are not repeated.

       The Court concludes that the TSA has failed to proffer “specific, compelling evidence as

to significant interference or burden” imposed on the agency by releasing records to Sai as the

requested non-rasterized PDFs. TPS, Inc., 330 F.3d at 1195; see also Scudder, 25 F. Supp. 3d at

32–33. But because the legal standard at issue here is arguably undeveloped and, more

importantly, because the record is incomplete, the Court will provide the agency with a final

opportunity to proffer the type of evidence that will permit the Court to determine whether the



                                                 17
TSA can “readily reproduce[e]” the records at issue as fully digital text PDFs rather than scans or

rasterizations. If the TSA decides to accept that opportunity, it should provide the Court with an

expert declaration addressing the technical feasibility of the request, the specific cost (in dollars)

and burdens (in time) of satisfying the request, the extent of the necessary redactions, and the

security risks, if any, posed by using Adobe Acrobat, as Sai suggests, May 8, 2020 Hrg. Tr.

(Rough at 19), or some other software to release redacted, non-rasterized versions of the records

at issue.

B.      Legibility of Certain Documents

        The Court was unable to determine in Sai I whether “the TSA possesses legible copies”

of certain released illegible documents. Sai I, 315 F. Supp. 3d at 265. In the most recent round

of briefing, the TSA first represented that it had since “located more legible copies of those

pages and released them to S[ai].” Dkt. 174-1 at 13 (citing SOF ¶ 24). Sai continued to object to

the illegibility of one of these newly released versions, Dkt. 184 at 22, so the TSA released yet

another version of that document with its reply brief, Dkt. 188 at 17; Dkt. 188-1, and Sai did not

raise any further objections in their reply in support of their cross-motion. See May 8, 2020 Hrg.

Tr. (Rough at 28). Accordingly, Defendant’s motion for summary judgment concerning this

issue is denied as moot. See Crooker v. U.S. State Dep’t, 628 F.2d 9, 10 (D.C. Cir. 1980) (per

curiam).

C.      Searches of FOIA Branch, Office of Legislative Affairs, Office of Chief Counsel, and
        Office of the Executive Secretariat

        In Sai I, the Court concluded that the TSA had not adequately addressed whether “the

TSA [was] required to search its FOIA Branch, Office of Legislative Affairs, Office of Chief

Counsel, and Office of the Executive Secretariat for records responsive to Sai’s BOS and SFO

Requests and Re-Requests.” Sai I, 315 F. Supp. 3d at 265; see also id. at 243, 244. The Court

                                                  18
pointed to several documents that the TSA had released that at least suggested those four offices

had been involved to some extent in the fallout from the BOS and SFO incidents. Id. at 243–44

(citing Dkt. 145-2 at 61, 123, 143; Dkt. 144-3 at 58–62, 73). This evidence was sufficient, in the

Court’s view, to raise the question whether the TSA had conducted a reasonably diligent search

for all responsive records. Id. at 244–45.

        An agency “must revise its assessment of what is ‘reasonable’ in a particular case to

account for leads that emerge during its inquiry[,] . . . [and] the court evaluates the

reasonableness of an agency’s search based on what the agency knew at its conclusion rather

than when the agency speculated at its inception.” Elec. Privacy Info. Ctr. v. U.S. Dep’t of

Homeland Sec., 117 F. Supp. 3d 46, 58 (D.D.C. 2015) (quoting Campbell v. U.S. Dep’t of

Justice, 164 F.3d 20, 28 (D.C. Cir. 1998)). This does not mean that “reference[s] to other files”

in responsive records inevitably “establish the existence of documents that are relevant to the

[plaintiff’s] FOIA request.” Morley, 508 F.3d at 1121 (quoting Steinberg v. U.S. Dep’t of

Justice, 23 F.3d 548, 552 (D.C. Cir. 1994)). But it does mean that the agency and the Court must

consider the question before concluding that a search that failed to include any such “other files”

was adequate. Elec. Privacy Info. Ctr., 117 F. Supp. 3d at 58.

        In its renewed motion, the TSA argues that the records it produced that included

references to these additional offices were not themselves responsive to Sai’s FOIA requests and,

therefore, could not be indicative of the presence of responsive documents in the other offices.

The Court is unpersuaded.

        1.      FOIA Branch

        With respect to Sai’s BOS Request, the TSA asserts that the “FOIA Branch determined

that it was not likely to have generated any [records related to] Sai’s request . . . prior to the



                                                  19
commencement date of the search (other than communications directly with Sai, which Sai

would already have)” and that, as a result, it “reasonably determined that it was not a location

likely to have responsive records.” Dkt. 174-1 at 14. The TSA adds, moreover, that it

“requested that Plaintiff provide as much information as possible to enable the FOIA Branch to

locate the records being sought.” Dkt. 174-3 at 15–16 (Miller Decl. ¶ 41). Sai responded with

an email that focused on their screening experiences at BOS, LGA, and ORD and “did not

mention anything about seeking records ‘related to responding to the requests.’” Dkt. 174-3 at

15–16 (Miller Decl. ¶ 42); see also Dkt. 99-3 at 55 (McCoy Decl. Ex. B).

       The TSA applies a similar logic to the SFO Request, a portion of which sought “any and

all documents and communications related to responding to this request, whether internal or

external.” Dkt. 174-3 at 16 (Miller Decl. ¶ 44). As to that request, the TSA says that “it

informed Sai that [the request] was too broad, but it received no response of clarification.” Dkt.

174-1 at 15. It proceeded to search for “records responsive to those portions of the SFO Request

that were described with sufficient specificity” but did not construe the request to seek “records

created in the collateral effort to gather th[e] records about the underlying incident,” and

therefore did not search the FOIA Branch itself. Dkt. 174-3 at 17 (Miller Decl. ¶ 45).

       This history did not relieve the TSA of its obligation to conduct a reasonable search for

the records reasonably identified in the FOIA requests. The clarification process provides

requesters and agencies a means of clearing up ambiguities in a request. See Wilson v. U.S.

Dep’t of Transp., 730 F. Supp. 2d 140, 152 (D.D.C. 2010) (allowing an agency that engaged in

the clarification process to adopt a “reasonable interpretation of [the] scope” of a FOIA request

after communicating with a requester who “agreed to that interpretation”). But the Court cannot

conclude that a requester has forfeited a portion of their FOIA request simply by failing



                                                 20
explicitly to reassert it in responding to an invitation to “provide as much information as possible

to enable the FOIA Branch to locate the records being sought,” Dkt. 174-3 at 15–16 (Miller

Decl. ¶ 41), or by failing to respond to a request for clarification, Dkt. 174-1 at 15. To adopt

such a regime would give requesters a disincentive to work with the agency to clarify their

requests for fear of inadvertently forfeiting legitimate components of their initial FOIA requests

by failing to reassert the initial requests in their entireties. See Natural Res. Def. Council, Inc. v.

U.S. EPA, 383 F. Supp. 3d 1, 13–14 (D.D.C. 2019) (noting the possibility of “unreasonable

demands for clarification” that could “delay or deny [a requester] access to the records that it has

sought or will seek”). And it would limit “FOIA’s purpose of shedding light on the operations

and activities of government,” Am. Civil Liberties Union v. U.S. Dep’t of Justice, 655 F.3d 1, 15

n.26 (D.C. Cir. 2011), by providing opportunities for agencies to engage in gamesmanship to

limit the scope of FOIA requests.

        With respect to Sai’s BOS and SFO Re-Requests, the TSA asserts that the requests did

not seek records pertaining to the treatment of the requests themselves and that it, therefore, did

not search the FOIA Branch for records responsive to those Re-Requests. Dkt. 174-3 at 18

(Miller Decl. ¶ 48). Although Sai’s first BOS and SFO Requests explicitly sought “documents

and communication related to responding to th[e] request[s],” Dkt. 99-3 at 50–51 (McCory Decl.

Ex. A), the Re-Requests were phrased differently, seeking “*all* documents, records, statements,

surveillance video, external and internal correspondence, etc. that are currently or have ever been

in the TSA’s possession which relate to either of the two incidents [at BOS and SFO] [Sai]

reported wherein the TSA violated [their] rights.” Dkt. 28-3 at 11–12. The Court has previously

noted the similarity between the first BOS and SFO Requests and the Re-Requests, see Dkt. 74 at

15 (noting that the [second] request . . . parallel[s] [Sai’s] earlier requests”); Sai I, 315 F. Supp.
21
3d at 231 (explaining that the Re-Requests “cover the same ground covered by the BOS and SFO

[R]equests” but for a different timeframe). It now concludes that the TSA should have searched

the FOIA Branch for records responsive to the Re-Requests, particularly given that the Re-

Requests sought, among other things, “internal correspondence” that “relate[d] to either of the

two incidents” and that the TSA has previously argued that Sai’s Re-Request “seeks the same

information sought by Plaintiff in two of [their] prior [R]equests.” Dkt. 51 at 4.

       Accordingly, the Court will deny the TSA’s motion for summary judgment with respect

to its failure to search the FOIA Branch based upon the BOS and SFO Requests and Re-

Requests.

       2.      Office of Legislative Affairs

       As the Court noted in Sai I, “correspondence from and to Speaker Pelosi’s office relating

to the incident[s] evidently came to the TSA’s attention in the course of responding to Sai’s

FOIA request” and encountering “that correspondence should have caused the agency to inquire

whether the Office of Legislative Affairs possessed other, potentially responsive records.” Sai I,

315 F. Supp. 3d at 244 (citing Dkt. 145-2 at 123; Campbell, 164 F.3d at 28).

       The Miller declaration attests that the correspondence between Speaker Pelosi’s office

and the Office of Legislative Affairs was released to Sai despite the fact that the TSA deemed

that it was not responsive to their request. Dkt. 174-3 at 19–20 (Miller Decl. ¶¶ 51–52). Miller

maintains that the correspondence was not responsive because it pertained to “administrative

processing of [Sai’s] SFO and BOS administrative complaints pursuant to the Rehabilitation

Act” and not to the incident that occurred at SFO. Dkt. 174-3 at 20 (Miller Decl. ¶ 52). As a

result, according the TSA, the correspondence did not trigger a duty to search the TSA Office of




                                                22
Legislative Affairs for further, potentially responsive records. Id. at 19–20 (Miller Decl. ¶¶ 51–

52).

       The Court is unpersuaded by the major premise of the TSA’s argument—that is, that the

Pelosi correspondence was unresponsive to Sai’s FOIA request for “any and all notes,

correspondence, communications, etc[.] relating to the [SFO] incident by any parties.” Dkt. 99-3

at 85. Rather, as the Court understands it, Sai’s Rehabilitation Act complaint was premised, at

least in part, on the SFO incident, see Sai v. DHS, 149 F. Supp. 3d 99, 104 (D.D.C. 2015), and

thus the distinction that the TSA would have the Court draw between “communications” relating

to the “incident” and “communications” relating to Sai’s administrative complaint is untenable.

Because the TSA offers only this one explanation for its failure to search the Office of

Legislative Affairs, Dkt. 174-3 at 19–20 (Miller Decl. ¶¶ 51–52), the Court will deny the

agency’s renewed motion for summary judgment with respect to its failure to search the Office

of Legislative Affairs for responsive documents.

       3.      Office of the Executive Secretariat and Office of Chief Counsel

       In Sai I, the Court observed that “[e]mail correspondence released to Sai indicates that

individuals in [the Office of the Executive Secretariat and the Office of Chief Counsel] had some

involvement, even if only minimal, in addressing Sai’s complaints.” 315 F. Supp. 3d at 244.

The Court, accordingly, concluded that it needed further evidence regarding that involvement

before it could conclude that the TSA had carried its burden of demonstrating that it had

searched all offices where responsive records were likely to be found. Id.

       The TSA now offers essentially the same explanation for its failure to search the Office

of the Executive Secretariat that it offered with respect to its failure to search the Office of

Legislative Affairs—that is, that the document identified by the Court in its earlier opinion was



                                                  23
not responsive to Sai’s FOIA request and, therefore, did not trigger a duty to conduct a further

search. Dkt. 174-3 at 20 (Miller Decl. ¶ 53) (“Again, since the administrative processing of

Plaintiff’s [Rehabilitation Act] complaints was outside the scope of the SFO Request, there was

no reason to believe that the existence of these pages suggested that other responsive documents

would be held in the possession of the Exec[utive] Sec[retariat].”). The Court is, once again,

unpersuaded. The TSA released to Sai, for example, an email from a member of Speaker

Pelosi’s staff to the Office of Legislative Affairs “regarding [Sai’s] experience with [TSA]

officials” in incidents at BOS and SFO. Dkt. 145-2 at 123. That email shows that it was

forwarded to “TSA ExecSec Mail,” presumably an address belonging to the TSA Office of the

Executive Secretariat. Id. This email belies Defendant’s assertion that the document released to

Sai was not responsive to their FOIA request and did not require the agency to explore whether

the Office of the Executive Secretariat might have additional, responsive records. Dkt. 174-3 at

20 (Miller Decl. ¶ 53). It might be that everything that office has merely duplicates records

found in the files of other offices. But, if so, the TSA should inquire of the Office of the

Executive Secretariat and say so.

       The Miller declaration also asserts that the documents that the TSA released to Sai

showing the involvement of the Office of Chief Counsel were not responsive to their request and

therefore did not alert the agency to the prospect that the Office of Chief Counsel might have

other responsive records. Dkt. 174-3 at 20–21 (Miller Decl. ¶ 54). Again, this assertion does not

justify the TSA’s failure to search the Office of Chief Counsel for responsive documents. The

documents in question include an email chain in which a paralegal from the Office of Chief

Counsel seeks a copy of the BOS TSA’s file concerning the incident involving Sai. Dkt. 144-3

at 73. Although the conversation occurs in the context of responding to Sai’s Rehabilitation Act



                                                 24
complaint against the agency, it is responsive to Sai’s request for “*all* documents, records,

statements, surveillance video, external and internal correspondence, etc. that are currently or

have ever been in the TSA’s possession which relate to either of the two incidents [at BOS and

SFO] I reported wherein the TSA violated [their] rights.” Dkt. 28-3 at 11–12. The Court will

therefore deny the TSA’s motion for summary judgment with respect the reasonableness of the

agency’s decision not to search files located in the Office of Chief Counsel.

D.      Timeframe of Searches for Records Responsive to BOS and SFO Requests and Re-
        Requests

        In Sai I, the Court concluded that the TSA had failed to carry its burden of establishing

that its “searches for records responsive to the BOS and SFO Requests and Re-Requests

cover[ed] the relevant timeframe, that is, from the date of the relevant incident to the date the

relevant search commenced.” Sai I, 315 F. Supp. 3d at 265. In so holding, it noted that “[t]he

governing DHS FOIA regulations at the time of Sai’s request provided that, ‘[i]n determining

which records are responsive to a [FOIA/[Privacy Act]] request, a component,’ like the TSA,

should ‘ordinarily . . . include only records in its possession as of the date that it begins its

search.’” Id. at 245 (quoting 6 C.F.R. § 5.4(a) (2003) (superseded 2016)). “If a different date is

used, the component is required to ‘inform the requester of that date.’” Id. (quoting 6 C.F.R. §

5.4(a) (2003)). The Court further observed that these “DHS regulations comport, moreover, with

the D.C. Circuit’s admonition that, absent a specific justification, agencies should respond to

requests seeking records created or obtained up to the date of search.” Id. (citing Pub. Citizen v.

Dep’t of State, 276 F.3d 634, 644 (D.C. Cir. 2002); Defs. of Wildlife v. U.S. Dep’t of Interior,

314 F. Supp. 2d 1, 12 n.10 (D.D.C. 2004)). The Court concluded that the TSA’s motion failed

because it lacked “evidence sufficient for the Court to determine when it commenced each of the

relevant searches.” Id. at 245.

                                                   25
       In its renewed motion, the TSA claims that it has now satisfied its summary judgment

burden with respect to the timelines of the searches because the Miller declaration “show[s] with

specificity the dates on which each office was tasked.”6 Dkt 188 at 21 (citing Miller Decl. ¶¶

58–64). That declaration provides the tasking dates for each of the TSA’s sub-offices for each of

Sai’s FOIA requests as well as the date of the signed responses from those offices. Dkt. 174-3 at

22–23 (Miller Decl. ¶¶ 60–63). Many of the signed responses were submitted within a week of

the tasking, although some were submitted over a month after the sub-office was tasked. See,

e.g., Dkt. 174-3 at 23 (Miller Decl. ¶ 61(a)) (tasked on October 26, 2015; signed response on

December 9, 2015). The TSA asserts that it “has now specified when each component office

was tasked to search for responsive records, and when those offices submitted their signed

response,” and it states that “[t]he searches would have commenced within that timeframe.” Dkt.

174-1 at 18 (citing SOF ¶¶ 47–52). In its reply, the TSA further argues that the searches

commenced “when [the] TSA undertook to determine which offices were likely to have records

and tasked them to search,” not “each time one of the offices likely to have responsive records

[ran] search terms.” Dkt. 188 at 20; but see Dkt. 174-1 at 18 (asserting that “the searches would

have commenced within [the] timeframe” between “when each component office was tasked to

search for responsive records and when those sub-offices submitted their signed response”). The

TSA argues that, if the Court were to consider the searches begun each time that an agency sub-

office actually ran a search, there would be “many different [search] commencement dates”


6
  The Court understands the term “tasking” to mean the defendant agency communicating to an
agency sub-component that it must perform searches for records responsive to FOIA requester’s
request. See Dkt. 188 at 20 (arguing that the agency’s search began “when [the] TSA undertook
to determine which offices were likely to have records and tasked them to search”); see also Pub.
Citizen, 276 F.3d at 642 (describing the CIA’s practice, upon receiving a FOIA request, of
having its “Information and Privacy Division ‘task[]’ the divisions most likely to possess
relevant documents” (quoting McGehee v. CIA, 697 F.2d 1095, 1098 (D.C. Cir. 1983))).

                                               26
corresponding to each FOIA request. Dkt. 188 at 20. Sai responds that the TSA has not yet

“revealed when the search occurred and what cut-off date that the agency applied.” Dkt. 184 at

27 (quoting Sai I, 315 F. Supp. 3d at 245).

       The Court concludes that the TSA has not filled the gap identified in the Court’s previous

opinion. First, the Court rejects the TSA’s argument that the tasking date is the only appropriate

date to consider as the search commencement date because, if the Court were to instead consider

each date that an agency sub-office ran a search, there would be multiple search commencement

dates for each sub-office. See Dkt. 188 at 20. There is an obvious potential middle ground: The

Court could consider the search commencement date to be the date on which the tasked sub-

office ran its first search pursuant to that tasking—thus commencing that sub-office’s search

efforts. This approach would result in a single search commencement date for each sub-office

and thus avoid the TSA’s concern. Defendant’s present approach, which provides different

tasking dates for various sub-offices in response to each of Sai’s FOIA requests, already results

in various search commencement dates, as Defendant would have the Court construe that term,

for each FOIA request. Accordingly, it is not clear that Defendant’s preferred approach is any

less administratively difficult or confusing than the middle ground. Nor has Defendant directed

the Court to any authority establishing that the date a sub-office is informed that it must conduct

searches (the tasking date) should be construed as the date that the office commenced those

searches. In the abstract, the logic of the Department’s approach is problematic because, at least

in theory, a sub-office might wait days or weeks after receiving a tasking before starting the

search process. Defendant might eventually convince the Court that its approach works in this




                                                27
specific case, but it has yet to offer any reason to believe that the tasking date was, in fact, the

date the search began.7 See Dkt. 174-1 at 18.

        Turning to the BOS and SFO Re-Requests in particular, the Court concludes that the TSA

has not carried its summary judgment burden with regard to the search timeframes for an

additional reason. The Miller declaration attests that, in tasking sub-offices with responding to

the BOS and SFO Re-Requests, the TSA specified that the searches should cover a timeframe

beginning at least as early as the signed response date for the earlier-conducted searches of those

offices. Dkt. 174-3 at 24 (Miller. Decl. ¶ 64). Sai counters that the proper search timeframe for

the Re-Requests spans from the date of the relevant airport incident to the date that the relevant

Re-Request search commenced, even if that would overlap significantly with the time period

covered by the search pursuant to the initial request. Dkt. 184 at 29.

        The Court agrees that the gap between the tasking dates for the initial Requests (or the

dates on which the sub-offices actually began searching in response to those taskings) and the

corresponding signed response dates present a problem. See Dkt. 174-3 at 22–23 (Miller Decl.

¶¶ 60–63). It is possible that responsive records were obtained or created after the tasking date

(or the date the search actually commenced) but before the corresponding signed response dates.

If the Re-Request searches then sought documents obtained or created beginning on the signed

response dates, those interstitial documents might have been missed.




7
  Defendant’s opening brief discusses the search timeframe issue in a single paragraph. Id. Its
reply brief quotes in parentheticals Public Citizen v. Department of State, 276 F.3d 634 (D.C.
Cir. 2002), and McClanahan v. U.S. Department of Justice, 204 F. Supp. 3d 30 (D.D.C. 2016),
but fails to explain why the Court should read those cases to establish that Defendant’s multiple
dates of tasking for its various sub-offices should (1) be considered the dates that the searches
commenced in the instant case and (2) are appropriate cut-off dates. Dkt. 189 at 20–21.



                                                  28
       In order to meet its burden of demonstrating a search “reasonably calculated to uncover

all” records responsive to the Re-Requests, Morley, 508 F.3d at 1114 (quoting Weisberg, 705
F.2d at 1351), the start date for the TSA’s Re-Request searches should have aligned with the cut-

off date for its initial Request searches.8 The Court will, accordingly, deny the TSA’s motion for

summary judgment based on its failure to show that its search for records responsive to Sai’s Re-

Requests covered a time period reasonably calculated to uncover all responsive documents not

already released in response to the initial Requests.

E.     Adequacy of Databases and Search Terms in Searches for Records Responsive to
       BOS and SFO Re-Requests

       In Sai I, the Court held that the TSA had failed to demonstrate the absence of a genuine

dispute of material fact [1] concerning whether it had “conduct[ed] a search reasonably

calculated to locate responsive records with respect to the [files] searched in response to the BOS

and SFO Re-Requests and [2] with respect to the search terms used to search [certain offices] in

response to the BOS and SFO Requests and Re-Requests.” Sai I, 315 F. Supp. 3d at 265–66.

       The TSA now offers the Miller declaration to fill the gaps that the Court identified in Sai

I. Dkt. 174-1 at 19 (citing SOF ¶¶ 53–59).




8
  The Court previously explained that the Re-Requests “cover the same ground covered by the
BOS and SFO Requests, but seek records created or obtained after those requests were filed.”
Sai I, 231 F. Supp. 3d at 231. Sai subsequently clarified that the Re-Requests did not seek
duplicative records that had already been released pursuant to the initial Requests. Dkt. 93-3 at
180. Accordingly, Sai’s claim based on the Re-Requests could entitle them only to documents
that have not already been produced by Defendant in response to the initial request. Sai’s
assertion that the Re-Requests entitle them to records spanning as far back as the BOS and SFO
incidents is incorrect.



                                                 29
       1.      Databases and locations searched in response to BOS and SFO Re-Requests

       The Court previously determined that the TSA’s “mere[] state[ment] that the FOIA

Branch tasked the SFO, BOS, [TSA Contact Center (“TCC”)],9 and Disability Branch offices to

search for responsive records” based on the Re-Requests, while failing to “explain which

databases or locations were searched within those office,” failed to establish that the agency had

conducted an adequate search of those offices. Sai I, 315 F. Supp. 3d at 247. The Miller

declaration now provides the missing details and explains that, in response to the BOS Re-

Request, BOS searched “emails contained in Outlook,” “records held by the Customer Service

Manager,” and “an enterprise application database that is used to track operations activities at

airports.” Dkt. 174-3 at 24–25 (Miller Decl. ¶ 66). “With respect to the SFO Re-Request[,] .

. . SFO searched for responsive records . . . in its FOIA records, TSA computer hard drives; its

internal, shared websites; emails in Outlook; and in a performance and results information

tracking system as well as a security incident report tracking system,” along with “hard copy

records.” Id. (Miller Decl. ¶ 67). In response to both the BOS and SFO Re-Requests, “TCC

searched its centralized database.” Dkt. 174-3 at 25 (Miller Decl. ¶¶ 66–67). Finally, in

response to the SFO Re-Request, the Disability Branch searched “emails contained in Outlook,

in the [Disability Branch] manager’s computer, and in [its] centralized complaint tracking

database,” as well as “the office’s centralized hard copy file system.” Dkt. 174-3 at 25 (Miller

Decl. ¶ 67). This additional evidence fills the gap the Court identified in Sai I.




9
   “TCC is part of the Customer Service Branch of [the] TSA’s Office of Civil Rights and
Liberties . . . . The TCC is responsible for fielding and providing timely responses to the
traveling public via telephone and email to answer questions, provide guidance, and facilitate
problem resolution.” Dkt. 99-3 at 7 (McCoy Decl. ¶ 22).



                                                 30
       2.      Search terms used

       The Court also concluded in Sai I that the TSA had failed to “identify the search terms it

used” in searching for records in “the ORD field office and [the] OLE/FAMS10 office in

response to the BOS Request; the SFO field office and Disability Branch office in response to

the SFO Request; and the BOS, SFO, TCC, and Disability Branch offices in response to the Re-

Requests.” Sai I, 315 F. Supp. 3d at 247–48.

       The Miller declaration now explains that, in response to the BOS Request, “ORD

searched for responsive records including CCTV and electronic records held by its Coordination

Center as well as its Screening and Inspection department” “using the date of the ORD incident

(December 25, 2010) as the search term.” Dkt. 174-3 at 25 (Miller Decl. ¶ 69). It also states that

the OLE/FAMS office “lacked a record of the search terms it used in 2013 when responding to

the BOS Request.” Id. at 26 (Miller Decl. ¶ 70). OLE/FAMS therefore “conducted a new search

on June 14, 2018, in accordance with their general business practice for responding to FOIA

requests.” Id. The office searched “in their incident monitoring database and the archive for that

database, along with electronic log databases in which incidents may be recorded” using as

search terms “Plaintiff’s name, Boston, [Behavior Detection Officer] referral, American Airlines,

and the date range of December 1, 2012 to January 31, 2013.” Id. The Miller declaration attests

that these searches “yielded the same incident reports that were released to Plaintiff in response

to the original BOS Request” and nothing more. Id. The Miller declaration also explains that, in



10
   OLE/FAMS is the Office of Law Enforcement/Federal Air Marshal Service, which “manages
[the] TSA’s law enforcement programs including the deployment of Federal Air Marshals on
U.S. aircraft world-wide; the protection, response, detection, and assessment activities in airports
and other transportation systems; the maintenance of [the] TSA’s state of preparedness and
incident management coordination training and oversight of armed pilots; and coordination of
[the] TSA’s explosive detection canine teams.” Dkt. 99-3 at 6–7 (McCoy Decl. ¶ 19).

                                                31
the agency’s search in response to the SFO Request, the SFO field office used “Plaintiff’s name

as well as the date of the incident . . . in combination with Delta Airline passengers” as search

terms. Id. (Miller Decl. ¶ 71). Miller further attests that the Disability Branch searched using

“Plaintiff’s name, SFO, and San Francisco International Airport.” Id. (Miller Decl. ¶ 72).

Finally, the Miller declaration asserts that, in response to the BOS Re-Request, BOS, TCC, and

OLE/FAMS used Plaintiff’s name as a search term. Id. at 24–25 (Miller Decl. ¶ 66). In response

to the SFO Re-Request, SFO, TCC, and the Disability Branch also used Plaintiff’s name as a

search term, and the Disability Branch also search using “SFO” as a search term. Id. at 25

(Miller Decl. ¶ 67).

       3.      Sai’s criticisms of the search locations and terms

       Among other arguments, Sai challenges the Miller declaration for lack of foundation,

asserting that Miller does not have “personal knowledge” concerning the search process. Sai

notes that (1) Miller has held her position as FOIA Officer “since [only] May 2018—years after

the searches in response to Plaintiff’s request were completed,” and (2) Miller “does not indicate

that she conducted the searches herself, or that she directly supervised individuals who did.”

Dkt. 184 at 24–25. But, in FOIA cases, the agency declarant typically “satisfies the personal

knowledge requirement” if she “attests to [her] personal knowledge of the procedures used in

handling [the] request and [her] familiarity with the documents in question,” Barnard v. Dep’t of

Homeland Sec., 531 F. Supp. 2d 131, 138 (D.D.C. 2008) (citation and internal quotations

omitted). She need not “participate in the search for records.” Id. Here, Miller attests that she is

“responsible for overseeing the processing of all requests made to [the] TSA under FOIA” and

“familiar with [the] TSA’s records systems” and that she based her declaration on “personal

knowledge [and] information made available to [her] in the performance of [her] official duties.”



                                                 32
Dkt. 174-3 at 1 (Miller Decl. ¶¶ 1–4). The Court concludes that Miller has laid an adequate

foundation for her declaration.

       Sai also argues that the TSA has failed to establish that its searches were reasonably

calculated to uncover responsive records because its “search methodology is wholly inconsistent

across program offices and even within program offices but across different databases.” Dkt.

184 at 25 (citing Miller Decl. ¶ 69–72 (discussing the different search terms used by different

offices)). The TSA responds that the differences in search terms correspond to the different

offices tasked with searches and the unique subjects of their searches. Dkt. 188 at 19. For

example, the TSA argues, “it would make little sense for [Chicago O’Hare Airport] to use the

terms ‘Boston’ or ‘SFO’ in searching for records about the incident at [O’Hare].” Id. Although

that is certainly true, some of the search term inconsistencies evident here are not so easily

explained. Some sub-offices, for example, searched using only Plaintiff’s name but not the date

of the relevant incident, see, e.g., Dkt. 174-3 at 24–25 (Miller Decl. ¶ 66) (BOS, TCC, and

OLE/FAMS searches in response to the BOS Re-Request), while others searched only using the

date of the relevant incident but not Plaintiff’s name, see, e.g., Dkt. 174-3 at 25 (Miller Decl. ¶

69) (ORD search in response to BOS Request). Some offices stuck to those barebones search

terms (just Plaintiff’s name or the date of the incident), while others added additional, more

targeted search terms. See id. (Miller Decl. ¶ 70) (OLE/FAMS used as search terms “Plaintiff’s

name, Boston, [Behavior Detection Officer] referral, American Airlines, and the date range of

December 1, 2012 to January 31, 2013” in response to BOS Request); id. (Miller Decl. ¶ 71)

(SFO field office used Plaintiff’s name, date of the incident and “Delta Airline passengers” as

search terms in response to the SFO Request).




                                                 33
           Absent “a good explanation for [these] inconsistent search methodologies” or some other

reason to believe that each of the searches were adequate, the Court must deny Defendant’s

motion for summary judgment. Roseberry-Andrews v. Dep’t of Homeland Sec., 299 F. Supp. 3d

9, 24–25 (D.D.C. 2018) (denying summary judgment where some searches were conducted using

the plaintiff’s name as a search term and others were conducted using as search terms the names

of employees “whose records [plaintiff] presumably believed contained relevant documents”);

see also Tushnet v. ICE, 246 F. Supp. 3d 422, 434–35 (D.D.C. 2017) (denying summary

judgment where ICE tasked twenty-six field offices with conducting searches “result[ing] [in]

widely divergent searches, with several offices using one or two search terms and others

conducting more comprehensive searches using 15 or more terms”). A good explanation might

posit, for example, that the TSA’s search terms varied across component offices because those

offices organized their records differently, used different databases, or played different roles in

the underlying dispute; it might posit that some offices swept more broadly than necessary to

find all responsive records; or it might posit the different search terms simply represented

different paths to the same end point. The problem is that Defendants fail to offer any

explanation for the inconsistencies; the Court, as a result, cannot determine whether the different

search terms were a product of some “discernable reason” or “methodology” or were a result of

mere happenstance. James Madison Project v. Dep’t of State, 235 F. Supp. 3d 161, 169 (D.D.C.

2017). Most importantly, the Court cannot assess on the present record whether a search based

on the date of the incident was equally likely to locate responsive records as a search based on

Sai’s name—and vice versa. In short, the Court needs to know more before it can find, as a

matter of undisputed fact, that the proper search terms were used by each of the component

offices.



                                                  34
       Finally, Sai argues that the TSA has failed to offer sufficient information about its

searches to permit the Court to assess whether they were reasonable. Id. at 26–27. Sai, in

particular, claims that the TSA has failed to provide any “indication of what each [component’s]

search specifically yielded.” Id. at 27 (quoting Reporters Comm. for Freedom of Press v. FBI,

877 F.3d 399, 403 (D.C. Cir. 2017)). The TSA disputes the premise of this contention, noting

that the McCoy declaration, Dkt. 99-3, offered in support of its previous motion for summary

judgment, already described the yields of the various searches. Dkt. 188 at 19; see, e.g., Dkt. 99-

3 at 6 (McCoy Decl. ¶ 15) (“The [BOS] search yielded records of incident statements from TSA

employees, responsive emails, one letter from TSA New England Field Counsel to Plaintiff, and

one CCTV video of the incident.”); id. (McCoy Decl. ¶ 17) (“The [ORD] search yielded a single

entry in a database used to trace checkpoint incidents regarding the encounter described in

Plaintiff’s request.”). Having again reviewed the McCoy declaration, the Court agrees that the

TSA has already provided this information.

       The Court, accordingly, concludes that, although the TSA has now carried its burden to

“describe what records were searched, by whom, and through what processes,” Defs. of Wildlife

v. U.S. Border Patrol, 623 F. Supp. 2d 83, 91 (D.D.C. 2009) (quoting Steinberg, 23 F.3d at 551),

its failure to explain the inconsistencies in the search terms used by its component offices mean

that it has yet to demonstrate that it “conducted a search reasonably calculated to uncover all

relevant documents.” Morley, 508 F.3d at 1114 (quoting Weisberg, 705 F.2d at 1351).

F.     Withholdings Pursuant to FOIA Exemptions

       The Court concluded in Sai I that it was unable to determine, on the record then before it,

whether (1) the “TSA redact[ed] information pursuant to Exemption 3 that [the TSA] . . .

released to the ACLU prior to responding to Sai’s Policies Request,” and (2) the “TSA properly



                                                35
redact[ed] factual information responsive to Sai’s SFO Request pursuant to Exemption 5.” Sai I,

315 F. Supp. 3d at 266. The Court also concluded that the TSA had not carried its burden of

establishing that “the redacted contact information for TSA contract employees, a DHS Office of

Chief Counsel employee, and a TSA Disability Branch employee” and similar information

regarding “TSA employees contained in policy documents implicate a ‘substantial privacy

interest’ under Exemption 6.” Id.

       According to the TSA, the Miller declaration remedies these shortcomings. Despite

contesting many elements of the TSA’s renewed motion for summary judgment, Sai does not

respond to the agency’s factual assertions or arguments concerning these withholdings, see Dkt.

185; Dkt. 188 at 5. It is nevertheless “incumbent on the Court to ensure itself that Defendant is

entitled to summary judgment.” Kirkland v. McAleenan, No. 13-194, 2019 WL 7067046, at *25

n.17 (D.D.C. Dec. 23, 2019) (noting the tension between the Courts’ usual practice of finding

unopposed elements of a motion conceded and the D.C. Circuit’s mandate in Winston & Strawn,

LLP v. McLean, 843 F.3d 503 (D.C. Cir. 2016), to adjudicate the merits of unopposed motions

for summary judgment).

       First, the Court concludes that the Miller declaration “establishes that the releases to Sai

. . . predate[d] the releases to the ACLU.” Dkt. 174-1 at 19 (citing SOF ¶¶ 60–62); Dkt. 26–27

(Miller Decl. ¶¶ 74–76). The TSA released the records in question “between two and nine

months after releasing the relevant pages to Plaintiff.” Dkt. 174 (Miller Decl. ¶ 76). Because the

official disclosure doctrine focuses on whether the specific information had issue had been

previously disclosed by the agency, Fitzgibbon v. CIA, 911 F.2d 755, 765 (D.C. Cir. 1990), “[i]t

does not . . . apply to information that was confidential at the time the agency responded to the

plaintiff’s FOIA request and was only subsequently officially released,” Sai I, 315 F. Supp. 3d at



                                                36
254. The TSA, accordingly, is entitled to summary judgment with respect the records

subsequently released to the ACLU.

       Second, the Court is persuaded that the TSA properly invoked the deliberative process

privilege, despite Sai’s previous contention that the withheld information was factual and not

deliberative, Sai I, 315 F. Supp. 3d at 255, 257. The Miller declaration now provides a more

complete description of the information withheld, which included TSA “employees’ summarized

interpretations of particular segments of the CCTV video of the BOS incident and the

accompanying follow-up questions from [Disability Branch] employees directed to the TSA field

personnel who were involved in or witnessed the incidents . . . seek[ing] explanations and

motivations for decisions that the TSA field personnel made or actions they took during the

incident,” along with the field personnel’s responses to those questions. Dkt. 174-3 at 28 (Miller

Decl. ¶ 80). The Miller declaration asserts that this information was “essential to the deliberative

process leading up to the agency’s decision with regard to the Section 504 administrative

complaint” that Sai lodged against Defendant. Id.

       FOIA Exemption 5 protects from disclosure “inter-agency or intra-agency memorand[a]

or letters that would not be available by law to a party other than an agency in litigation with the

agency,” 5 U.S.C. § 552(b)(5), and “incorporates the privileges that the [g]overnment may claim

when litigating against a private party, including the . . . deliberative process privilege,” Abtew v.

U.S. Dep’t of Homeland Sec., 808 F.3d 895, 898 (D.C. Cir. 2015). To qualify for withholding

under this privilege, “information must be both ‘predecisional’ and ‘deliberative.’” Petroleum

Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429, 1434 (D.C. Cir. 1992). Unlike

recommendations, deliberations, or preliminary analyses, facts “generally must be disclosed.”

Nat’l Ass’n of Home Builders v. Norton, 309 F.3d 26, 39 (D.C. Cir. 2002) (citation omitted).



                                                 37
But, as the Court previously observed, ‘“the disclosure of even purely factual material may so

expose the deliberative process within an agency” that the material is appropriately held

privileged.’” Sai I, 315 F. Supp. 3d at 257 (quoting Petroleum Info. Corp., 976 F.2d at 1434); id.

(citing numerous cases engaging in such analysis). Here, because the unrebutted evidence shows

that the material withheld pursuant to Exemption 5 reveals the predecisional impressions,

interpretations, beliefs, and opinions of agency staff, Dkt. 174-3 at 28–31 (Miller Decl. ¶¶ 79–

83), the Court will grant summary judgment in the TSA’s favor with respect to these

withholdings.

       Third, the TSA asserts that the Miller declaration “describes in detail why the redacted

names and contact information of TSA employees implicates a substantial privacy interest” and

“how the release of the redacted information would constitute a clearly unwarranted invasion of

privacy” and “subject identified individuals to the risk of annoyance or harassment.” Dkt. 174-1

at 20; see 5 U.S.C. § 552(b)(6) (permitting withholding when disclosure of information “would

constitute a clearly unwarranted invasion of personal privacy”). Miller attests that revealing the

withheld information “would make it extremely easy to identify and contact those employees,

thereby opening those employees to unnecessary harassment and abuse,” particularly given Sai’s

“demonstrated practice of publishing information from FOIA and Privacy Act requests on the

internet,” and marches through each redaction explaining the particular employees’ privacy

interests at stake and balancing the minimal public interest in the disclosures of their

corresponding names, contact information, and photos. Dkt. 174-3 at 31–42 (Miller Decl. ¶¶ 84–

102); see also Sai I, 315 F. Supp. 3d at 263 (listing withholdings that the Court did not consider

sufficiently explained under Exemption 6). The Court concludes that the Miller declaration,

which fills the gaps identified in Sai I concerning the “position held by the relevant employee,



                                                 38
the role played by that employee, the substance of the underlying agency action, [and] the nature

of the agency record at issue,” Sai I, 315 F. Supp. 3d 262, has established that the withholdings

pursuant to Exemption 6 were proper. See Schoenman v. FBI, 576 F. Supp. 2d 3, 8–9 (D.D.C.

2008) (discussing the balancing under Exemption 6).

G.     Other Requested Information

       In the final three-sentence paragraph of their cross-motion for partial summary judgment,

Sai asserts that the TSA has neither provided nor offered an explanation for its withholding of

the following records: “(1) an index of metadata withheld; (2) complete email chains; (3) emails

stemming from inter/intra-agency referrals; (4) any explanation for extra redactions noted; and

(5) withheld email attachments.” Dkt. 185-1 at 8 (citing Dkt. 166). Sai requests “the production

of these documents.” Id. Because these claims for additional records neither fall within the ten

areas that the Court’s earlier opinion highlighted as inadequacies in Defendant’s previous motion

for summary judgment, see Sai I, 218 F. Supp. 3d at 265–66, nor are sufficiently developed in

Sai’s cross-motion for partial summary judgment to allow the Court to evaluate them, the Court

will deny Sai’s request for production this additional information. See LaShawn A. by Moore v.

Barry, 144 F.3d 847, 852 n.6 (D.C. Cir. 1998) (arguments that are insufficiently developed may

be deemed waived); see also Brown v. Paulson, 597 F. Supp. 2d 67, 70 n.1 (D.D.C. 2009)

(refusing to “address the plaintiff’s arguments that are inapplicable to the issues at hand” or

“beyond the scope of this litigation”).

                                          CONCLUSION

       For the foregoing reasons, the TSA’s renewed motion for summary judgment, Dkt. 174,

is hereby GRANTED in part and DENIED in part, and Plaintiff’s cross-motion for partial

summary judgment, Dkt. 185, is hereby DENIED. It is further ORDERED that the parties shall



                                                 39
file a joint status report on or before July 1, 2020, proposing appropriate next steps in this

litigation in accordance with this memorandum opinion and order.

       SO ORDERED.

                                                       /s/ Randolph D. Moss
                                                       RANDOLPH D. MOSS
                                                       United States District Judge


Date: June 12, 2020




                                                 40